Case 1:20-cv-05980-WFK-CLP Document 1 Filed 12/08/20 Page 1 of 3 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------
ISHAAN ARORA,                             :
                                                                  Civil Action No.:
                                Plaintiff,                    :

                    -against-                                 :
                                                                  NOTICE OF REMOVAL
ROYAL WASTE SERVICES, INC. and “JOHN DOE”,                    :
name of the driver being unknown,
                                                              :
                     Defendants-Petitioners.
-----------------------------------------
     TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NEW YORK

        Defendant-Petitioner, ROYAL WASTE SERVICES, INC., files this notice to remove the

foregoing case to the United States District Court for the Eastern District of New York, New York

division pursuant to 28 U.S.C.§ § 1332 and 1441, and respectfully shows this Court:

        1.     A civil action was commenced in the Supreme Court of the State of New York,

County of Queens in which the above-named individual, ISHAAN ARORA, is plaintiff and the

petitioner is a defendant. This action is entitled Ishaan Arora v. Royal Waste Services, Inc. and

“John Doe”, name of the driver being unknown, and bears Index Number, 721128/2019.

        2.     This is a civil action seeking damages arising out of an accident allegedly caused

by the negligence of petitioner and “John Doe”. The plaintiff alleges personal injuries. Per

plaintiff’s December 4, 2020 Supplemental Response to Demands, plaintiff seeks a judgment

awarding damages in the amount of no less than twenty million ($20,000,000) dollars.

Accordingly, the amount in controversy in this suit is in excess, exclusive of interest and costs, of

$75,000.

        3.     This action involves a controversy between a citizen of the State of New Jersey and

a citizen of Delaware (a corporation) in that: (a) the plaintiff is now, and was at the time of said



11333800v.1
Case 1:20-cv-05980-WFK-CLP Document 1 Filed 12/08/20 Page 2 of 3 PageID #: 2




action was commenced, a resident and domiciliary of the State of New Jersey residing at 8800

Blvd. East, #1D, North Bergen, New Jersey 07047, (b) defendant Royal Waste Services, Inc. was

at the time the action was commenced and remains a Delaware corporation with its principal place

of business at 187-40 Hollis Avenue, Hollis, New York 11423, and (c) defendant “John Doe” is a

unknown driver with an unknown address.

        4.       The above action was commenced against defendant-petitioner with the filing of

the Summons and Complaint on December 18, 2019.

        5.       On or about March 6, 2020, defendant served a Verified Answer. No other

proceedings have occurred in the state court action.

        6.       Said action is one of which the District Courts of the United States have original

jurisdiction under 28 U.S.C. § 1332 and 28 U.S.C. § 1441. There is complete diversity of

citizenship between the plaintiff and the defendants.

        7.       Defendant Royal Waste Services, Inc. is the petitioner for the removal of this case

to this Court.

        8.       Defendants received plaintiff’s Supplemental Response to Demands, including a

Response to Demand for Ad Dannum on December 8, 2020. Accordingly, this Notice of Removal

is timely pursuant to 28 U.S.C. § 1446(b).

        9.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a) because

the United States District Court for the Eastern District of New York is the federal judicial district

embracing the Supreme Court of the State of New York, Queens County, where the State Court

Action was originally filed.

        10.      Written filing of this Notice of Removal will be given to the plaintiff promptly after

the filing of this Notice of Removal, as is required by law.




11333800v.1
Case 1:20-cv-05980-WFK-CLP Document 1 Filed 12/08/20 Page 3 of 3 PageID #: 3




        11.    A true and correct copy of this Notice of Removal will be filed with the Clerk of

the Supreme Court of the State of New York, Queens County promptly after the filing of this

Notice of Removal, as is required by law.

        12.    Attached to this Notice of Removal, and by reference made a part hereof, are true

and accurate copies of all process, pleadings and orders filed in the aforesaid action.

        13.    By filing of this Notice of Removal, petitioner does not waive any defense which

may be available to it, specifically including, but not limited to, its right to contest in personam

jurisdiction over the petitioners, improper service of process upon the petitioner, and the absence

of venue in this Court or in the court from which the action has been removed.

        WHEREFORE, petitioner prays that this action proceed in this Court as an action properly

removed thereto.

Dated: New York, New York
       December 8, 2020

                                                Yours, etc.,

                               WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
                                                John C. Leddy
                                          By:
                                                John C. Leddy, Esq.
                                                Attorney for Defendant
                                                ROYAL WASTE SERVICES, INC.
                                                150 E 42nd Street
                                                New York, NY 10017
                                                212-490-3000
                                                Our File No.: 21993.00016
TO:

THE TADCHIEV LAW FIRM, P.C.
Attorneys for Plaintiff
69-09 164th Street, Suite 202
Fresh Meadows, NY 11365
(718) 360-1200
File No.: TBS19-005
Attn: Simon B. Landsberg, Esq.


11333800v.1
